DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 5, and 7 are objected to because of the following informalities:  the abundant use of commas in the claims and lack of semicolons and spacing, particularly with respect to claims 2, 5, and 7 render the claims awkward for the reader to follow and determine which functions are assigned to which elements.  Revision in general to revise the formatting and punctuation of the claims is strongly suggested to improve readability.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fu-Kang Wang et al. (“Multiple Range and Vital Sign Detection Based on Single-Conversion Self-Injection-Locked Hybrid Mode Radar With a Novel Frequency Estimation Algorithm”) cited on an IDS.
It is noted that the reference and instant application appear to have a common inventive entity, however the reference publication date predates the claimed foreign priority date, which in turn is not perfected.  To overcome the rejection without amending the claims, the applicant could, if appropriate: (1) perfect the foreign priority claim AND ALSO (2) invoke an exception under 102(b)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at lines 12-15 require that “the received signal is configured to be received and converted into an injection signal by the frequency conversion unit” and “the injection signal is configured to be injected into the SILO”.   It is not clear on a technical level what it means for a signal itself to be “configured” to be received, converted, and/or injected.  What is it about a signal (i.e. a voltage, current, or wave) that makes it specifically “configured” to be received, converted, or injected by (or into) the claimed system elements?  It appears that the intent is not that these are features or properties of the waves themselves as claimed, but rather that the “frequency conversion unit” is configured to receive and convert the received signal into an injection signal, and to inject the injection signal into the SILO. Amendment to this effect is suggested.  Claims 2-10 depend on claim 1 and are likewise indefinite. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to self injection locked radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646